Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
5, 2019.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00160-CR



                 IN RE JUAN MANUEL ORTIZ, JR., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 9422267

                        MEMORANDUM OPINION

      On February 25, 2019, relator Juan Manuel Ortiz, Jr. filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Susan
Brown, former judge of the 185th District Court of Harris County, to enter a
judgment nunc pro tunc to correct the judgment to reflect a conviction for robbery
instead of aggravated robbery.1

       Relator was indicted in 1994 for aggravated robbery. He pleaded guilty in
1995 and was placed on deferred adjudication probation for eight years. After the
State moved to revoke relator’s probation, the trial court adjudicated relator’s guilt
for aggravated robbery in 2000 and sentenced him to incarceration for life. Relator
filed a motion for judgment nunc pro tunc, asking the trial court to enter a judgment
adjudicating a conviction for robbery instead of aggravated robbery. The trial court
denied relator’s motion on September 12, 2018.

       To be entitled to mandamus relief, a relator must show that (1) the relator has
no adequate remedy at law for obtaining the relief the relator seeks; and (2) what the
relator seeks to compel involves a ministerial act rather than a discretionary act. In
re Powell, 516 S.W.3d 488, 494–95 (Tex. Crim. App. 2017). An act is ministerial
if it does not involve the exercise of discretion or judicial determination. State ex
rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim. App. 1987).

       “A judgment nunc pro tunc is the appropriate avenue to make a correction
when the court’s records do not mirror the judgment that was actually rendered.”


1
  Judge Brown left the bench on January 1, 2019. When a respondent in an original proceeding
ceases to hold office, we must abate the proceeding and permit the successor judge to reconsider
the decision regarding relator’s request for relief. See Tex. R. App. P. 7.2(b). However, abatement
is not necessary when there is no possibility of mandamus relief. See In re Pfiffner, No. 05-15-
01208-CV, 2015 WL 5783806, at *1 (Tex. App.—Dallas Oct. 5, 2015, orig. proceeding) (mem.
op.) (“When there is no possibility that mandamus relief will be granted, the purpose of rule 7.2(b)
is not served by requiring the successor judge to reconsider the predecessor’s ruling.”); see also In
re James Constr. Grp. LLC, No. 14-16-00966-CV, 2017 WL 177671, at *1 (Tex. App.—Houston
[14th Dist.] Jan. 13, 2017, orig. proceeding [mand. denied]) (mem. op.) (per curiam); (holding that
it was not necessary to abate under rule 7.2(b) because the relator had not made showing that it
lacked an adequate remedy by appeal). As discussed below, there is no possibility of mandamus
relief because relator did not meet the requirements for a judgment nunc pro tunc.
                                                 2
Collins v. State, 240 S.W.3d 925, 928 (Tex. Crim. App. 2007). “The corrections
must reflect the judgment that was actually rendered but that for some reason was
not properly entered into the record at the time of the judgment.” Blanton v. State,
369 S.W.3d 894, 898 (Tex. Crim. App. 2012). “Corrections to the record are limited
to clerical errors and are not appropriate for errors involving judicial reasoning.” Id.
“[A] nunc pro tunc judgment is improper if it modifies, changes, or alters the original
judgment pronounced in court, or has the effect of making a new order.” Id.
      Relator bases his claim that the judgment adjudicating him for the offense of
aggravated robbery is incorrect because he pleaded guilty to “robbery” at the hearing
during which he was placed on deferred adjudication probation. Relator has attached
to his petition a copy of the reporter’s record of the hearing, which shows that relator
pleaded guilty to the “felony of robbery.” However, a written copy of the plea
document shows that relator pleaded guilty to aggravated robbery.
      Here, the judgment adjudicating relator’s conviction for aggravated robbery
mirrors the plea documents, in which relator pleaded guilty to aggravated robbery.
Therefore, a judgment nunc pro tunc “correcting” the judgment to reflect a
conviction for robbery is not appropriate in this case, and the trial court did not abuse
its discretion by denying relator’s motion for judgment nunc pro tunc.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                    PER CURIAM


Panel consists of Justices Christopher, Hassan, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).



                                           3